990 F.2d 1266
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles Richard WITHERS, Petitioner-Appellant,v.Clarence DUPNIK, Sheriff;  Robert K. Corbin, AttorneyGeneral of the State of Arizona;  DavidRamage-White, Assistant AttorneyGeneral, Respondents-Appellees.
No. 90-15851.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1993.*Decided April 2, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Charles Withers, an Arizona state prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. § 2254 habeas corpus petition.   We have jurisdiction under 28 U.S.C. § 2253.   We review de novo,  Thomas v. Lewis, 945 F.2d 1119, 1122 (9th Cir.1991), and affirm.


3
A state prisoner must exhaust all available state court remedies before a federal court may consider granting habeas corpus relief.  28 U.S.C. § 2254(b);   Duckworth v. Serrano, 454 U.S. 1, 3 (1981) (per curiam).   The petitioner has the burden of alleging exhaustion.   Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th Cir.1981), cert. denied, 455 U.S. 1023 (1982).


4
Withers filed a petition for habeas corpus alleging various procedural and constitutional errors in his state court criminal proceedings.   The district court dismissed the petition because Withers alleged that his state court proceedings were ongoing.   We affirm the district court because Withers's allegations indicate that he has not exhausted his state remedies.   See Duckworth, 454 U.S. at 3;   Cartwright, 650 F.2d at 1104.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, petitioner's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3